Citation Nr: 1421702	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-14 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to herbicide exposure and/or service-connected type II diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to herbicide exposure and/or service-connected type II diabetes mellitus.  

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 7, 2013.  

4.  Entitlement to an initial rating in excess of 50 percent for PTSD since May 7, 2013.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969, including service in the Republic of Vietnam from March 1967 to February 1968 and from October 1968 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and November 2010 rating decisions by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for peripheral neuropathy of the lower and upper extremities, and granted service connection for PTSD, rated 10 percent disabling, effective July 30, 2010 (date of claim), respectively.  A May 2012 rating decision granted an increased (30 percent) rating for the Veteran's PTSD, effective July 30, 2010.  An August 2013 rating decision granted an increased (50 percent) rating for the Veteran's PTSD, effective May 7, 2013 (date of VA examination).  

The issues of service connection for peripheral neuropathy of the lower and upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to May 7, 2013, the preponderance of the evidence shows that the Veteran's PTSD is productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  For the period since May 7, 2013, the preponderance of the evidence shows that the Veteran's PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  Prior to May 7, 2013, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code (Code) 9411 (2013).  

2.  Since May 7, 2013, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code (Code) 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. VA's duty to notify and assist

The Veteran's PTSD claim arises from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's post-service VA treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations in September 2010 and May 2013.  Further, the Veteran has not alleged, nor does the record show, that his psychiatric disorder has worsened in severity since the most recent examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

As to the September 2010 and May 2013 VA psychiatric examination reports, the Board finds that all VA examinations were adequate to evaluate his PTSD disability and the severity of his symptoms.  Specifically, the examiners reviewed the Veteran's claims file, performed psychiatric evaluations of the Veteran, identified his PTSD symptoms and provided assessments of the nature and severity of his disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (a medical opinion is not entitled to any weight if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis).  

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (i.e., VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Code 9411 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex command; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

To warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of all psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A GAF score between 61 and 70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

For the period prior to May 7, 2013, the Veteran's PTSD is rated 30 percent.  Following a review of the relevant evidence of record, which includes a September 2010 VA examination report, the Board finds that the Veteran's PTSD is not of such severity or frequency to result in occupational and social impairment with reduced reliability and productivity.  The Board did not find any of the criteria for a 50 percent rating or higher, nor is there any evidence or medical opinion that the Veteran has reduced reliability and productivity.  Significantly, on September 2010 VA examination, the Veteran's mood was anxious, and he reported insomnia and chronic sleep impairment.  However, he denied panic attacks, his affect was appropriate and full, and his memory was normal on examination.  There was no evidence or complaint of impaired judgment, abnormal speech, homicidal or suicidal ideation, obsessive or ritualistic behavior, or impaired impulse control.  Significantly, the September 2010 examiner assigned a GAF score of 70, reflecting mild symptoms or some difficulty in social, occupational, or school functioning, consistent with the currently assigned 30 percent rating for the period prior to May 7, 2013.  

For the period since May 7, 2013, the Veteran's PTSD is rated 50 percent.  Following a review of the relevant evidence of record, which includes a May 2013 VA examination report, the Board finds that the Veteran's PTSD is not of such severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  The Board did not find any of the criteria for a 70 percent rating or higher (other than difficulty adapting to stressful circumstances), nor is there any evidence or medical opinion that the Veteran has occupational and social impairment with deficiencies in most areas, or symptomatology approximating such level of severity.  On May 2013 VA examination, the examiner found that the Veteran has moderately limited understanding and memory, disturbances of motivation and mood moderately limited concentration, moderately limited social interaction, and moderately limited ability to adapt to stressful circumstances.  In addition, the Veteran reported that he is usually angry and irritable, and has chronic sleep impairment.  However, the Veteran also indicated that he maintains regular contact with his five siblings, that he has been married for 42 years, has a good relationship with his son, and denied homicidal or suicidal ideation.  In addition, the May 2013 VA examiner assigned a GAF score of 59, reflecting moderate symptoms, or moderate difficulty in social, occupational, or school functioning, consistent with the currently assigned 50 percent rating for the period since May 7, 2013.  

Extraschedular and TDIU 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  His PTSD is characterized by numerous psychiatric symptoms that are set forth in the rating criteria.  Because these manifestations are contemplated in the applicable rating criteria, the Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the criteria found in the rating schedule.  In sum, the Board finds that he has not described functional effects that are exceptional or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of PTSD are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Here, neither the evidence indicates that the Veteran is unemployable due solely to his psychiatric disability nor has the Veteran asserted that he is.  Further, he has been awarded a 100 percent schedular rating for his service-connected disabilities, and awarded special monthly compensation at the housebound rate.  Hence, the matter of entitlement to a TDIU rating is moot and is not before the Board.  


ORDER

A rating in excess of 30 percent prior to May 7, 2013 for PTSD is denied.  

A rating in excess of 50 percent since May 7, 2013 for PTSD is denied.  


REMAND

The Veteran has claimed entitlement to service connection for peripheral neuropathy of the lower and upper extremities.  The record does not contain any clear diagnosis of peripheral neuropathy, and does not indicate whether any possible neuropathy is causally related to the Veteran's service-connected diabetes mellitus.  Notably, June 2010 VA examination found the dorsalis pedis pulses were 1+, reflecting diminished sensory sensation of the lower extremities, but no diagnosis of peripheral neuropathy was provided.  In addition, March 2012 VA examination indicated that there was no complications of diabetes mellitus, including peripheral neuropathy, but noted that there was a diagnosis of neuropathy in July 2010, but no objective evidence on that examination or any other examination to substantiate the diagnosis.  The Board notes that the reference July 2010 record that provided a diagnosis of neuropathy could not be located, and as such, it is unclear whether the reference to such was a mistake.  The Board also notes that on May 2013 VA examination, in response to whether the Veteran had any of the following recognized complications of diabetes mellitus, the examiner indicated "no" but offered no further explanation.  The Board finds that a VA examination is necessary to determine whether he has peripheral neuropathy of the lower and/or upper extremities, and whether such is related to his service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his peripheral neuropathy.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

2. After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination regarding the peripheral neuropathy.  The examiner must review the Veteran's claims file.  All indicated studies and tests should be completed, and all clinical findings should be reported.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion responding to the following::

a) Is it at least as likely as not that the Veteran's peripheral neuropathy is related to the Veteran's exposure to herbicides (including Agent Orange) during service, or is otherwise related directly to his service. to include whether it became manifest within one year of his discharge from active duty? 

b) Does the Veteran have peripheral neuropathy that is part of the diabetic disease process?

c) Is it at least as likely as not that the Veteran's peripheral neuropathy was either caused or aggravated by his service-connected diabetes mellitus? 

All findings and conclusions should be set forth in a legible report, and the examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

3. Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


